Mr. Justice Trttnkey
delivered the opinion of the court January 3d, 1887.
The borough of Verona was incorporated by the Act of May 10th, 1871. All the provisions of the Act incorporating the borough of Birmingham, and its supplements, so far as applicable and consistent with the Act of 1871, are extended to the borough of Verona. One of these, sect. 4, Act 1861, P. L. 224, authorizes the council to appoint a tax-collector to serve for the term of one year, to fix his compensation, to limit and define his duties and. qualifications; and makes said office accountable to the council for the discharge of his duties, and liable to removal by a vote of two-thirds of the members of council. Another, sect. 4, Act of 1847, P. L. 267, provides that borough taxes may be sued for and recovered by the borough, in like manner as debts of the same amount.
■ None of the provisions of the general statutes providing for the incorporation of boroughs by the courts, is extended to the borough of Verona by the Act of .its incorporation.
The general statute of 1885, P. L. 187, regulating the col*31lection of taxes in the several boroughs and townships, empowers the court of Quarter Sessions to fill, by appointment, vacancies in the office of collector of taxes. And it provides that, “ So much of all general Acts heretofore passed, as is inconsistent herewith, is hereby repealed, but this Act shall not apply to any taxes, the collection of which is regulated by a local law.”
On its face, it is obvious that the repeal of any local law is not within the intendment of the Act of 1885. The Act of incorporation of the borough of Verona is a local law, and it contains provisions for the appointment of a tax-collector, and for collection of taxes. In express terms, general Acts, so far as inconsistent with the Act of 1885, are repealed; the implication is that local Acts are not repealed. That the Act of 1885 shall not apply to any taxes the collection of which is regulated by a local law, is also expressed, and the plain meaning is, that it does not apply where a local law provides for the collection of taxes.
While a later statute may repeal a former statute, without express language to that effect, by necessary implication, yet the leaning of the courts is strongly against such construction : Sifred v. Commonwealth, 15 W. N. C. 373. That is the rule as to general*statutes. A local statute enacted for a particular municipality, for reasons satisfactory to the, legislature, is intended to be exceptional and for the benefit of such municipality. It has been said that it is against reason to suppose that the legislature, in framing a general system for the state, intended to repeal a special Act which the local circumstances made necessary: Brown v. Commissioners, 21 Pa. St., 37. The legislature, not the courts, judge of the necessity. Rarely, if ever, does a case arise where it can justly be held that a general statute repeals a local statute, by mere implication. The Constitution of 1874, upon many subjects, prohibits local or special legislation, but it changes no rule relative to the repeal, by legislation, of local laws existing when it was adopted. Had section 13 of the Act of 1885 been omitted, there would have been no repeal of the local statutes for the borough of Verona,
Judgment reversed, writ set aside and petition dismissed. The petitioner, Charles Reinhart!, to pay the costs. Record remitted.